Title: Editorial Note
From: 
To: 


            By the latter part of the  1790s Thomas Jefferson and John Adams had become bitter political opponents. 
		  The friendship they had forged as congressional and diplomatic colleagues, fellow revolutionaries, and members of George Washington’s administration did not survive the strain of Jefferson’s victory in the 1800 presidential election. Adams left the nation’s capital just before Jefferson’s inauguration in March 1801, and with the exception of brief notes they exchanged shortly thereafter, no letters passed between the two men for more than a decade. 
		  
		  Jefferson tried to heal the breach after Abigail Adams wrote to console him for the loss of his daughter Maria in 1804, but to no avail. The eventual repair of their damaged relationship is attributable to the efforts of their mutual friend Benjamin Rush.
            On 17 Oct. 1809 Rush wrote Adams that he had had a dream in which a “renewal of the friendship & intercourse” between the two ex-presidents took place, a reconciliation prompted, he added, by a short letter from Adams to his former rival. Adams encouragingly replied that he had “no other objection to your Dream, but that it is not History. It may be Prophecy.” Early in 1811 Rush advised Jefferson of his ardent wish that “a friendly and epistolary intercourse might be revived” between the two men, expressing his firm belief that “an Advance on your Side will be a Cordial to the heart of Mr. Adams.” These initiatives bore no fruit at the time. 
		  
		   
		  In the summer of 1811, however, Jefferson’s neighbors Edward Coles and John Coles visited Quincy, and Adams there told them that “I always loved Jefferson, and still love him.” After these words reached Jefferson, he was moved on 5 Dec. 1811 to write Rush about the continued warmth and depth of his feelings for his old friend. Sensing an opportunity, Rush soon passed the pertinent passages from Jefferson’s letter along to Adams. An olive branch having been extended, Rush implored Adams to write to Jefferson and for the two men to “embrace each other! Bedew your letters of reconciliation with tears of affection and joy. Bury in silence all the causes of your separation. Recollect that explanations may be proper between lovers but are never so between divided friends.” The letter printed below renewed direct contact between Adams and Jefferson and reestablished one of the most celebrated epistolary conversations in American history, one that continued until the last year of both men’s lives (Lyman H. Butterfield, “The Dream of Benjamin Rush: The Reconciliation of John Adams and Thomas Jefferson,” 
                     Yale Review 40 [1950]: 297–319; TJ to Adams, 8 Mar. 1801, and Adams to TJ, 24 Mar. 1801, PTJ, 33:213, 426; Rush to Adams, 17 Oct. 1809 and 16 Dec. 1811, Rush, Letters, 2:1021–3, 1110–1; Adams to Rush, 25 Oct. 1809 [CtY: Franklin Collection]; Rush to TJ, 2 Jan. 1811; TJ to Rush, 16 Jan. 1811, and note; Adams to TJ, 17 Apr. 1826. Portraits of Adams and Rush are reproduced elsewhere in this volume.
		  
          